DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on July 22, 2020. 
Claims 1, 9, and 14 have been amended. 
Claims 6, 12-13, and 19-20 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2020 has been entered.

Response to Arguments
Applicant's arguments filed on July 22, 2020 have been fully considered but are not persuasive. With regards to claim 1, Applicant argues that MALINA fails to teach wherein one or more bits of the identifier of the data stream specify a data stream attribute shared by data items comprised by the data stream because although MALINA 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the stream identifier is constructed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Upon further consideration, MALINA teaches wherein one or more bits of the identifier of the data stream specify a data stream attribute shared by data items comprised by the data stream (see MALINA FIG. 5, C8:L12-14, C8:L22-28, and C8:L59-C9:L8, where file header includes various attributes describing characteristics of the user file such as a file name, different file type extensions indicating different types of files, and attribute for a stream identifier, which can be used to associate the file with a particular stream of data from among multiple streams of data, where the stream identifier is used to route data to different storage devices, i.e. bits of the stream identifier specify where to route the data, which is seen as a stream attribute, where files with the same stream identifier is routed to the same device (i.e. data stream attribute shared by data items); alternatively, the stream identifier itself can be seen as the data stream attribute). Therefore, MALINA teaches the above limitation of claim 1.
With regards to claim 14, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the storage media type is encoded by a bit string of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the limitation wherein the storage media type is encoded by one or more bits of the stream identifier, see MALINA FIG. 5 illustrates “Stream Identifier” is included in the file header, where C8:L61-C9:L8 teach the stream identifier is used to route data to different storage devices by matching a predetermined stream identifier in deciding whether to pass a file to CMR (conventional magnetic recording) specific file system 20 or to a SMR (shingled magnetic recording) specific file system 22, and from there, CMR specific file system or SMR specific file system can use the stream identifier to store the file in a zone associated with the particular stream of data; since the bits of the stream identifier is used to decide whether to route the data to CMR specific file system or SMR specific file system (i.e. storage media type), the storage media type is seen as being encoded by the stream identifier. Therefore, MALINA teaches the above limitation of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-5, 8-10, 14-18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by MALINA (Patent No.: US 9,128,820 B1), hereafter MALINA.
Regarding claim 1, MALINA teaches:
A system, comprising: a plurality of memory devices; a processing device operatively coupled to the memory devices (see FIG. 1 Storage Devices 106, 107, CPU 108),
the processing device to: receive a write command specifying a data item and an identifier of a data stream comprising the data item
wherein one or more bits of the identifier of the data stream specify a data stream attribute shared by data items comprised by the data stream (see MALINA FIG. 5, C8:L12-14, C8:L22-28, and C8:L59-C9:L8, where file header includes various attributes describing characteristics of the user file such as a file name, different file type extensions indicating different types of files, and attribute for a stream identifier, which can be used to associate the file with a particular stream of data from among multiple streams of data, where the stream identifier is used to route data to different storage devices, i.e. bits of the stream identifier specify where to route the data, which is seen as a stream attribute, where files with the same stream identifier is routed to the same device (i.e. data stream attribute shared by data items); alternatively, the stream identifier itself can be seen as the data stream attribute);
determine, by parsing the identifier of the data stream, the data stream attribute shared by data items comprised by the data stream (C5:L52-55 teach routing of files by zone aware file system 26, CMR specific file system 20, and SMR specific file system 22; C6:L13-21 teach determining whether at least one attribute (i.e. data stream attribute) of the accepted files meets an attribute criteria (see C8:L12-16 & FIG. 5 for each file having file data and a file header with various attributes), and depending on whether the accepted files meet the attribute criteria, routing the files to store in one or more SSD zones, CMR (conventional magnetic recording) zones, and SMR (shingled magnetic recording) zones, where determining 
identify, based on the data stream attribute, a memory device managed by the processing device (see C5:L52-55, C6:L13-21, C6:L42-44, and C9:L1-8 above);
transmit, to the memory device, an instruction specifying the data item (see C8:L50-C9:L8 above; C4:L1-6 also teach streaming files 10 and 12 have been stored as downloaded files 46 and 48 in storage device 107).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 14, MALINA teaches: 
A method, comprising: receiving, by a processor (FIG. 2 #122), a plurality of data items to be written to a memory system (see C5:L63-67, C6:L42-44, C8:L50-67, and C9:L1-8 as taught above in reference to claim 1); 
identifying, among the plurality of data items, a first data item and a second data item sharing a data stream attribute (see C6:L42-44 & C9:L1-8 as taught above in reference to claim 1 for determining whether at least one attribute of a file meets an attribute criteria to store a file in a type of 
determining, based on the data stream attribute, a storage media type to be utilized for storing the first data item and the second data item (see C5:L52-55, C6:L13-21, C6:L42-44, and C9:L1-8 as taught above in reference to claim 1);
transmitting, to a controller of the memory system, one or more write commands specifying data comprised by the first data item and the second data item (see C4:L1-6, C6:L42-44, and C8:L50-C9:L8 as taught above in reference to claim 1; see also MALINA claim 1),
wherein each write command comprises a data stream identifier (see C5:L52-55, C6:L13-21, C6:L42-44, C9:L1-8, and FIG. 5 as taught above in reference to claim 1),
wherein the storage media type is encoded by one or more bits of the stream identifier (see MALINA FIG. 5 illustrates “Stream Identifier” is included in the file header, where C8:L61-C9:L8 teach the stream identifier is used to route data to different storage devices by matching a predetermined stream identifier in deciding whether to pass a file to CMR (conventional magnetic recording) specific file system 20 or to a SMR (shingled magnetic recording) specific file system 22, and from there, CMR specific file system or SMR specific file system can use the stream 
Regarding claim 2, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein the data stream attribute specifies a storage media type to be utilized for storing data items comprised by the data stream (see MALINA C5:L52-55, C6:L13-21, C6:L42-44, and C9:L1-8 as taught above in reference to claim 1).
Regarding claim 3, MALINA teaches the elements of claim 2 as outlined above. MALINA also teaches wherein the storage media type is represented by one of: negative-and (NAND) flash memory, dynamic random access memory (DRAM), static random access memory (SRAM), or 3D cross point memory (MALINA C5:L1-13 teach SSD 140 may comprise a wide variety of technologies including NAND memory).
Regarding claim 4, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein the data stream attribute reflects a retention time of data items comprised by the data stream (MALINA C6:L42-51 teach determining the attribute of a file in order to determine the type of storage media to store on that suits the characteristics of the file, where frequently modified files are stored in CMR zones, and larger files that are not frequently modified, such as video files, can be directed to sequentially written zones with larger capacity, such as SMR zones; C10:L29-37 teach determining whether an age of the accepted file is greater than a predetermined age for 
Regarding claim 5, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein the data stream attribute specifies a workload type of data items comprised by the data stream (MALINA C8:L12-26 teach the files include file header with various attributes describing characteristics of the file, where the attributes can comprise metadata such as a frequency of previous changes to the file, and C8:L40-44 teach the frequency of previous changes can indicate a number of times the file has been modified (i.e. workload) over a given period of time; alternatively, C8:L12-26 teach the files include file header with various attributes describing characteristics of the file such as file type extensions indicating a video file, audio file, word processing file, etc. (i.e. workload type); see also C9:L9-16 for ".log" file extension indicating an operating system file; alternatively, C9:L17-25 teach file header may contain a redundancy or file priority attribute to indicate that two copies of the files are to be stored for back-up purposes (i.e. workload) in different zones or in different storage devices).
Regarding claim 8, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein identifying the memory device further comprises: applying a configurable rule that specifies a logical expression dependent upon the data stream attribute and identifies a memory device to be utilized responsive to successfully evaluating the logical expression (see MALINA C5:L52-55, C6:L13-21, C6:L42-44, and C9:L1-8 as taught above in reference to claim 1 for routing the files to store in one or more SSD zones, CMR zones, and SMR zones based on at least one attribute of the 
Regarding claim 10, MALINA teaches the elements of claim 9 as outlined above. MALINA also teaches: 
wherein the attribute specifies a storage media type to be utilized for storing the data item (see MALINA C5:L52-55, C6:L13-21, C6:L42-44, and C9:L1-8 as taught above in reference to claim 1),
wherein the storage media type is represented by one of: negative-and (NAND) flash memory, dynamic random access memory (DRAM), static random access memory (SRAM), or 3D cross point memory (MALINA C5:L1-13 teach SSD 140 may comprise a wide variety of technologies including NAND memory). 
Regarding claim 15, MALINA teaches the elements of claim 14 as outlined above. MALINA also teaches wherein the memory system is a solid state drive (SSD) (see MALINA C5:L1-13 & C6:L13-21 as taught above in reference to claim 1).
Regarding claim 16, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 17, MALINA teaches the elements of claim 14 as outlined above. MALINA also teaches wherein determining the storage media type further comprises: estimating a retention time of the first data item and the second data item based on an average frequency of requested overwrite operations (MALINA C6:L42-51 teach determining the attribute of a file in order to determine the type of storage media to store on that suits the characteristics of the file, where frequently modified files are stored in CMR zones, and larger files that are not frequently modified, such as video files, can be directed to sequentially written zones with larger capacity, such as SMR zones; C8:L12-26 also teach the attributes can comprise metadata such as a frequency of previous changes to the file, and C8:L40-44 teach the frequency of previous changes can indicate a number of times the file has been modified over a given period of time; C10:L29-37 also teach determining whether an age of the accepted file is greater than a predetermined age for determining the zone to store in, where the age of the file can be a period of time or data since the file was last modified; see also C10:L38-48 and C11:L66-C12:L1).
Regarding claim 18, MALINA teaches the elements of claim 14 as outlined above. MALINA also teaches wherein determining the storage media type further comprises: identifying a workload type of the first data item and the second data item (see MALINA C8:L12-26, C8:L40-44, C9:L9-16, and C9:L17-25 as taught above in reference to claim 5).
Regarding claim 21, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein the data stream attribute reflects a media usage pattern of data items comprised by the data stream (see MALINA FIG. 5 File Size, Created, Modified, Accessed, and Frequency).
Regarding claim 22, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein identifying the memory device further comprises: choosing a low latency memory device for the data stream responsive to determining that the data stream attribute specifies a low anticipated retention time (MALINA C6:L42-51 teach determining the attribute of a file in order to determine the type of storage media to store on that suits the characteristics of the file, where frequently modified files (i.e. low anticipated retention time) are stored in CMR zones, and larger files that are not frequently modified, such as video files, can be directed to sequentially written zones with larger capacity, such as SMR zones; C10:L29-37 teach determining whether an age of the accepted file is greater than a predetermined age for determining the zone to store in, where the age of the file can be a period of time or data since the file was last modified; see also C10:L38-48 and C11:L66-C12:L1).
Regarding claim 23, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein identifying the memory device further comprises: choosing, for the data stream, a memory device that is not susceptible to wear responsive to determining that the data stream attribute specifies a low anticipated retention time (MALINA C6:L42-51 teach determining the attribute of a file in order to determine the type of storage media to store on that suits the characteristics of the file, where frequently modified files (i.e. low anticipated retention time) are stored in CMR 
Regarding claim 24, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein at least one bit of the bit string specifies a retention time of data items comprised by the data stream (MALINA C6:L42-51 teach determining the attribute of a file in order to determine the type of storage media to store on that suits the characteristics of the file, where frequently modified files are stored in CMR zones, and larger files that are not frequently modified, such as video files, can be directed to sequentially written zones with larger capacity, such as SMR zones; C10:L29-37 teach determining whether an age of the accepted file is greater than a predetermined age for determining the zone to store in, where the age of the file can be a period of time or data since the file was last modified; see also C10:L38-48 and C11:L66-C12:L1).
Regarding claim 25, MALINA teaches the elements of claim 1 as outlined above. MALINA also teaches wherein at least one bit of the bit string specifies a workload type of data items comprised by the data stream (MALINA C8:L12-26 teach the files include file header with various attributes describing characteristics of the file, where the attributes can comprise metadata such as a frequency of previous changes to the file, and C8:L40-44 teach the frequency of previous changes can indicate a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MALINA (Patent No.: US 9,128,820 B1) in view of OTANI (Pub. No.: US 2010/0199053 A1), hereafter OTANI.
Regarding claim 7, MALINA teaches the elements of claim 1 as outlined above. MALINA does not appear to explicitly teach:
wherein identifying the memory device further comprises: mapping, using a memory data structure, the data stream attribute to an identifier of the memory device
However OTANI teaches mapping, using a memory data structure, the data attribute to an identifier of the memory device ([0047] teaches a mapping table between the LUN ID and metadata, where the LUN ID is analogous to the identifier of the memory device, and the metadata is analogous to the data stream attribute; see also FIG. 22).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MALINA and OTANI before them, to implement a mapping table between the data attribute and the memory device ID in MALINA’s file management storage system using file attributes as taught by OTANI. One would have been motivated to make such a combination in order to improve the speed of determining the storage location by implementing a lookup table as is commonly known to a person having ordinary skill in the art. 
Regarding claim 11, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHOI (Pub. No.: US 2017/0017411 A1) – “DATA PROPERTY BASED DATA PLACEMENT IN A NONVOLATLE MEMORY DEVICE” relates to associating predefined data property identifiers to different types of data 
SHARON (Pub. No.: US 20130103891 A1) – “Endurance enhancement coding of compressible data in flash memories” relates to applying a mapping of input bit sequences to output bit sequences to a first portion of input data to generate an updated mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138